Citation Nr: 1521620	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-28 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to additional payment of accrued benefits.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from June 1941 to September 1945.  He died in October 2007.  The appellant is his daughter.   

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2012 decision by the Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter requires additional action prior to the Board's adjudication.  The record before the Board includes a paper file and electronic records within Virtual VA.  The rating decision on appeal is not found in either the paper file or the electronic records.  The December 2012 notice letter is within Virtual VA and it refers to the rating decision, as did the appellant in her notice of disagreement.  The actual rating decision, however, is not within the record before the Board.  Because the Board indeed must review the rating action on appeal, this matter must be remanded so that the RO can create a complete record for review by the Board.

Accordingly, the case is REMANDED for the following action:

1.  Associate the December 2012 rating decision, and any other missing records, with either the paper file or the electronic file, so that the record before the Board is complete.  

2.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




